DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species B, claims 1-2, 8-13, 18-20 in the reply filed on 12/16/21 is acknowledged.
Claims 3-7, 14-17 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/16/21.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of 

Claims 1-2, 8-9, 11-13, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carroll (US 2017/0182324) in view of Zhu (US 2016/0346546).
 	Regarding claims 1, 11, 12, 20, Carroll discloses substantially the same invention as claimed, including a programming control circuit configured to generate stimulation parameters controlling the delivery of neurostimulation energy according to a neurostimulation program including a pattern of interferential stimulation configured to effect activation of nerve fibers (abstract; Figures 1-2) by simultaneously delivering a first stimulation current having a first waveform with a first frequency to the target tissue using a first electrode configuration and a second stimulation current having a second waveform with a second frequency to the target tissue using a second electrode configuration (Figures 1, 3-5), and a user interface configured to determine the neurostimulation program and to provide the pattern of interferential stimulation (Figures 6-12; Paragraph 40) to result in a beat frequency capable of effecting the activation of the nerve fibers, the beat frequency being a difference between the first and second frequencies (Paragraph 10).
 	Further regarding claims 1, 11, 12, 20, Carroll does not disclose asynchronous or non-regular activation of nerve fibers as recited.  However, Zhu teaches asynchronous or non-regular activation of nerve fibers by modulating at least an electrode configuration (Paragraphs 80, 84-86; Figure 7; stochastic modulation of spatial parameters such as electrode configuration), in order to improve therapeutic efficacy and longevity (Paragraph 55).  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Carroll as taught by Zhu to include modulating at least one of the first or second electrode 
 	Regarding claims 2, 13, Carroll does not explicitly disclose elements of the user interface as recited.  However, Zhu teaches that it is common to include a presentation device, user input device, and stimulation control circuit as recited (Figures 3, 5), in order to allow a user to programmably adjust the parameters.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Carroll as taught by Zhu to include the user interface elements as recited, in order to allow a user to programmably adjust the parameters.
 	Regarding claims 8, 18, Carroll discloses determining field parameters of electrode configurations (Figures 6-12).
	Regarding claims 9, 19, the field parameters of Carroll as modified by the time-varying electrode configurations of Zhu would be time-varying field parameters.
Allowable Subject Matter
Claim 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chatalic (US 2019/0111267) shows indiscriminately and dynamically modulating electrode configurations.
Schoendorf (US 2012/0271395) shows cyclically varying electrode configurations.
Steinke (US 2019/0054306) shows repeating different stimulation fields.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eugene T Wu/Primary Examiner, Art Unit 3792